 Case: 5:11-cr-00110-DCR Doc #: 72 Filed: 08/12/20 Page: 1 of 3 - Page ID#: 181




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  UNITED STATES OF AMERICA,                     )
                                                )
         Plaintiff,                             )     Criminal Action No. 5: 11-110-DCR
                                                )
  V.                                            )
                                                )
  WILLIAM HARRISON CARTER,                      )         MEMORANDUM ORDER
                                                )
         Defendant.                             )

                                   ***   ***    ***   ***

       Defendant William Carter is currently serving an eighteen-month term of incarceration

for a violation of his conditions of supervised release. [Record No. 70] Carter has filed a

motion requesting a sentence reduction or compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). [Record No. 71] He states that the risk of contracting COVID-19 and his

diabetes warrant relief. He also indicates that the pandemic has placed his family at risk

because his wife has a heart murmur and his children have asthma and other breathing

conditions. The motion will be denied because Carter has not articulated grounds sufficient to

obtain a sentence reduction or compassionate release under § 3582(c)(1)(A)(i).

       Section 3582(c)(1)(A)(i) of Title 18 provides that courts may, under certain

circumstances, grant sentence reductions or compassionate release if “extraordinary and

compelling reasons warrant” such relief. Title 28 of the United States Code section 994(t)

states that the United States Sentencing Commission, “in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of title

18, shall describe what should be considered extraordinary and compelling reasons for

                                            -1-
 Case: 5:11-cr-00110-DCR Doc #: 72 Filed: 08/12/20 Page: 2 of 3 - Page ID#: 182




sentence reduction, including the criteria to be applied and a list of specific examples.” The

commission has accordingly issued United States Sentencing Guidelines Manual (“U.S.S.G.”)

§ 1B1.13, and its application notes set forth four narrow categories of extraordinary and

compelling reasons that may justify a sentence reduction: “medical condition of the

defendant,” “age of the defendant,” “family circumstances,” or “other reasons . . . [a]s

determined by the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 n. 1.

       The application notes to the policy statement provide detailed criteria for these

categories of relief.   As relevant here, “medical condition of the defendant” includes

circumstances where:

       (i) The defendant is suffering from a terminal illness (i.e., a serious and
       advanced illness with an end of life trajectory). A specific prognosis of life
       expectancy (i.e., a probability of death within a specific time period) is not
       required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
       sclerosis (ALS), end-stage organ disease, and advanced dementia.
       (ii) The defendant is—
               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because of the
               aging process,
       that substantially diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from which he or she is not
       expected to recover.

U.S.S.G. § 1B1.13 n. 1(A). Additionally, “family circumstances” includes:

       (i) The death or incapacitation of the caregiver of the defendant’s minor child
       or minor children.
       (ii) The incapacitation of the defendant’s spouse or registered partner when the
       defendant would be the only available caregiver for the spouse or registered
       partner.

U.S.S.G. § 1B1.13 n. 1(C).

       Carter’s stated grounds for relief do not meet the criteria these categories. He does not

allege that he is terminally ill or that his condition, with or without the risk of contracting
                                             -2-
 Case: 5:11-cr-00110-DCR Doc #: 72 Filed: 08/12/20 Page: 3 of 3 - Page ID#: 183




COVID-19, substantially diminishes his ability to provide self-care. Additionally, while the

Court is sympathetic to the medical conditions of the defendant’s family, he does not allege

that his wife is incapacitated, cannot care for his minor children, or requires his assistance as

her only available caregiver. Accordingly, it is hereby

       ORDERED that Defendant William Carter’s motion for a sentence reduction or

compassionate release [Record No. 71] is DENIED.

       Dated: August 12, 2020.




                                              -3-
